Citation Nr: 1452024	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his wife testified at a formal RO hearing before a Decision Review Officer (DRO) in August 2012, and the Veteran testified before the Board in April 2013.  A transcript of each hearing is of record, including in the Virtual VA processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his current hearing loss disability is due to noise exposure during service, in that he was exposed to extreme noises in service and now needs hearing aids, and any post-service occupational noise exposure was less than what he experienced in service.  See, e.g., May 2012 notice of disagreement (NOD), July 2012 arguments, 2012 and 2013 hearing transcripts.  

A current bilateral hearing loss disability was established via testing in a January 2012 VA examination.  Service connection for tinnitus has been granted based, in part, on the Veteran's conceded in-service noise exposure.

The Veteran's service treatment records noted "defective hearing" based on pure tone thresholds in ASA units at his November 1967 enlistment examination, although the Veteran denied any noticeable hearing loss in a report of medical history at that time.  When converted to ISO units as required for comparison to VA criteria, those test results met the criteria for a VA hearing loss disability, with pure tone thresholds of 40 decibels at the 4000 Hertz level in the right ear and 50 decibels at 4000 Hertz in the left ear.  See 38 C.F.R. § 3.385 (2014) (defining VA hearing loss disability).  At his August 1970 service separation examination, however, pure tone thresholds in ISO units were from 0 to 20 decibels at all levels, or within normal limits.  See id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that auditory thresholds higher than 20 decibels indicate some degree of hearing loss).  A report of medical history is not of record for that examination.  

Generally, where the service entrance examination shows a disability, as in this case, service connection may only be claimed based on aggravation, not incurrence.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2014).  Nevertheless, the January 2012 VA examiner opined that the pure tone thresholds on the Veteran's enlistment examination were as likely as not due to transient hearing loss or erroneous results, based on the normal results at service separation.  Accordingly, it appears that direct incurrence should also be considered in this case.

The Veteran has not specified when he first noticed hearing loss, as opposed to difficulties hearing due to ringing in the ears or tinnitus.  He has indicated, however, that if he had symptoms in service he would not have sought treatment due to the general attitude in the Marine Corps to not seek treatment for minor problems.  See, e.g., May 2012 NOD, July 2012 arguments.  During the April 2013 hearing, the Veteran's representative indicated that his hearing loss had been present "kind of ever since service" and had worsened over the years to the current level.  

The Veteran's wife testified in August 2012 that they married shortly after discharge from service and he would turn up the volume on the television very loud.  The Veteran reported in a claim for other conditions that they married in April 1971, or within the one year after his service discharge.  The Veteran's wife also testified in August 2012 that their children would complain of him not appearing to hear or listen to them; however, these appear to relate to problems in later years.

The Veteran testified in 2013 that he worked as a professional driver and had physical examinations through the Department of Transportation (DOT) that showed hearing loss.  Similarly, during a December 2011 VA audiological consult, the Veteran reported that he had military noise exposure with intermittent use of hearing protection, then he worked at Coca Cola for approximately 10 years, for a tree service running a chainsaw with hearing protection for approximately 5 years, and for Metro Transit for the past 26 years.  During the January 2012 VA examination, the Veteran reported that he worked in an office for Coca Cola, and that he had only "occasional exposure" to buses through his employment with Metro Area Transit.  The Board notes that this description of occupational noise exposure appears to contradict the Veteran's other reports in 2011 and 2013.  

Given the testimony of the Veteran's wife that she noticed signs of hearing difficulties shortly after his service discharge, and the Veteran's testimony in 2013 that his employment physicals with the DOT showed hearing loss that worsened over the years, his employment records may help show when he first had hearing loss, and particularly whether it existed prior to his post-service employment.  

Further, although a private provider, Dr. Steier, gave a positive nexus opinion between the Veteran's hearing loss and in-service noise exposure in April 2013, the provider did not reference any post-service noise exposure or testing.  Therefore, it is unclear if this provider considered an accurate factual history for the Veteran's claim, and this opinion is insufficient to establish entitlement to service connection.  

It also appears that pertinent records may be available from this private provider, as he indicated in September 2012 and April 2013 that he had treated the Veteran regularly for various conditions including recently for hearing loss.  

Finally, the 2012 VA examiner did not have the Veteran's wife testimony to consider, or the other lay and medical evidence since that time.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and provide the necessary release for VA to obtain any records pertaining to his hearing loss from Dr. Steier and from his employment with the Metro Transit Authority, or to provide such records himself.  After receiving the releases, request copies of any identified records.  

All requests and responses for such records must be documented in the claims file, and all records received must be associated with the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.  

2.  Thereafter, forward the entire claims file to the January 2012 VA examiner, or to another examiner if that individual is unavailable, for an addendum opinion regarding the etiology of the Veteran's hearing loss.  

The examiner should respond to the following: 

In responding to the questions, the examiner must provide an explanation for each opinion offered, and consider all pertinent lay and medical evidence.  

The examiner should consider the lay evidence (from the Veteran and his spouse or others) regarding the history and timing of his symptomatology, along with other pertinent evidence, including medical records and evidence regarding post-service noise exposure.  

If the examiner chooses to reject the lay reports, a reason must be provided.  The lay statements may not be rejected due solely to an absence of corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

(a)  As noted above, when converted from ISO to ASA units, the Veteran's service enlistment examination showed test results that met VA's disability criteria for both ears.  The January 2012 VA examination report included an opinion that these results at least as likely as not were due to transient hearing loss or erroneous test results, i.e., did not represent a preexisting hearing loss disability.  

Is there any change to the opinion in this regard, after review of all available evidence?  In other words, did the Veteran have a preexisting hearing loss disability?   

(b)  If there was a preexisting hearing loss disability as noted on the Veteran's 1967 entrance examination, was there any increase in the disability during service?  

Also, was any such increase during service permanent in nature (aggravation) and clearly and unmistakably not a permanent worsening beyond the natural progression of the hearing loss?    

(c)  Otherwise, was the Veteran's current hearing loss disability at least as likely as not (50 percent probability or more) incurred as a result of his military noise exposure, as opposed to post-service noise exposure or other cause?  

Also, did his hearing loss at least as likely as not first manifest to a compensable degree within one year after service discharge, or by September 1971?

3.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled in expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

